DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response and amendments to the claims, filed 10/31/2022, have been received and entered.  Claims 1-16 and 19-20 are pending.

Election/Restrictions
Applicant’s election without traverse of species (ii), Compound 18a, 18b, 14, 23, or 28 as depicted in FIG. 3 and FIG. 6, in the reply filed on 10/31/2022 is acknowledged.

Priority
This application claims the benefit of U.S. Provisional Application No. 63/076,058, filed 09/09/2020.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 02/21/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 19-20 refer to numbers, which are presumed to reference specific compounds depicted in the figures.  The claims improperly refer to compounds by their reference number only, which renders the claims unclear because limitations from the specification or, in this case, the drawings, are not imported into the claims.  Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. MPEP 608.01(m).  
The claims are further unclear because the referenced compound numbers do not refer to specific species of compounds but rather to genera having a variable (R) group.  This R group, however, is defined only in the drawings.  Accordingly, the referenced numbered compounds in the claims are indefinite because they contain variables not defined in the claims.
This rejection can be obviated by inserting the actual compound formulas and “R” group definitions depicted in the drawings into the claims.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 19-20 also refer to compounds, i.e., “at least one polyamine transport inhibitor” or “a PTI compound”, that “comprises” a referenced numbered compound.  It is unclear whether this “comprises” language is intended to allow for additional substitution/modification of the referenced numbered compounds.  For example, “18a” and “18b” are depicted in the drawings as the following genera:

    PNG
    media_image1.png
    99
    126
    media_image1.png
    Greyscale
.
The claimed “…comprises…18a, 18b….” could be broadly construed to mean a compound that contains the structural features of 18a or 18b but also contains other, undefined substituents.

This rejection can be obviated by removing the “comprises” language and reciting that the PTI “…is a compound according one or more of the following formulas…”  Applicants are referred to their prior patents claiming such compounds for acceptable claim language.

Claims 2 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 8 recite parenthetical information that renders the claims unclear whether the information in parentheses is intended as claim limitations. While recitation of an abbreviation of a claim term is an acceptable use of parentheses in the claims, reciting the mechanism of action of a claimed compound or example (i.e., “like”) in parentheses renders it unclear whether Applicants intend to include all such compounds having this mechanism of action or whether such parenthetical information is intended as a claim limitation.
This rejection can be obviated by removing the parenthetical information from the claims.  

Claims 8-9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 8 and 9 recite the limitation “at least one other active agent is a PTI of a different type”.  It is unclear what is meant by “a different type”, i.e., different structure, mechanism of action, etc.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Claims 8 and 9 recite the limitation “at least one other active agent is a PTI of a different type”. As discussed above (see 35 U.S.C. 112, 2nd Paragraph rejection), it is unclear what is meant by “a PTI of a different type”, i.e., what features make any given polyamine transport inhibitor “a different type” from others.  
Applicants disclose at p.5, l.17-19, that “non-polyamine based polyamine transport inhibitors may be used in accordance with the methods described herein” and describe that FIG. 7 shows “an example” of a non-polyamine PTI, GW5074.  However, other than this single species, GW5074, Applicants do not disclose or describe any other “types” of PTI.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Here, the disclosure of a single species, GW5074, fails to provide written support for the claimed “at least one other active agent is a PTI of a different type”.  Other than this single species, Applicants do not disclose or describe any PTIs other than the disclosed polyamine-based PTIs.  No structural features of such other PTIs are described.
Accordingly, the specification does not provide adequate written description of the claimed “at least one other active agent is a PTI of a different type”, which is a generic genus of compounds purported to inhibit polyamine transport that is “a different type” than the polyamine based PTIs disclosed and described by Applicants.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUTH ET AL. (J. Med. Chem., 2014, vol. 57, pages 348-363).
Regarding claim 20, Muth et al. teach the same polyamine transport inhibitor having the structure of the compound named 14 in the instant claims.

    PNG
    media_image2.png
    109
    201
    media_image2.png
    Greyscale

See Compound 6b of Muth et al. Regarding claims 1-2 and 6, Muth et al. teach contacting CHO cells with a combination of DFMO and Compound 6b. Compounds were formulated as solutions in phosphate-buffered saline, a “pharmaceutically acceptable carrier”.  See Figure 3; p.353-354; p.359, left column, “IC50 Determinations”.

Claim(s) 1-2, 4, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,212,131 (Published Dec. 15, 2015).
US ‘131 teaches polyamine transport inhibitors and a combination therapy of the transport inhibitor and DFMO (Abstract).  The polyamine transport inhibitors have the structures of claimed compound 14, wherein R is the “4,4 sequence” or “4,3” sequence depicted in FIG. 3 of the instant application.

    PNG
    media_image3.png
    164
    229
    media_image3.png
    Greyscale

 See Compounds 3e and 3f; FIG. 8; Claim 1.  Regarding claims 1-2, it teaches a pharmaceutical composition comprising at least one PTI, including PTIs 3e and 3f, and a pharmaceutically acceptable carrier alone, or in combination with DFMO (Claims 1-2).  Regarding claims 4 and 6, it teaches the term “pharmaceutical composition” comprises one or more of the PAT inhibitors described herein as active ingredient(s), or a pharmaceutically acceptable salt(s) thereof, and may also contain a pharmaceutically acceptable carrier and optionally other therapeutic ingredients. The compositions include compositions suitable for oral, rectal, ophthalmic, pulmonary, nasal, dermal, topical, parenteral (including subcutaneous, intramuscular and intravenous) or inhalation administration (col. 8, l.55-63).
Claim(s) 1-2, 4-8, 12-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/107027 A1 (Published June 14, 2018).
WO ‘027 teaches polyamine transport system inhibitors having the structure:

    PNG
    media_image4.png
    87
    345
    media_image4.png
    Greyscale

wherein each R1 is independently H or methyl, wherein Ar is an aryl group, and wherein R2 is H or 
    PNG
    media_image5.png
    40
    235
    media_image5.png
    Greyscale
.  In a particular embodiment, each R1 is methyl.  In a particular embodiment, R2 is H.  (p.10, l.20-27.)  In a particular embodiment, the polyamine transport system inhibitor has the structure:

    PNG
    media_image6.png
    147
    346
    media_image6.png
    Greyscale

wherein each of R1 is independently H or methyl.1 (p.11, l.27 to p.12, l.2.)  Regarding claims 7-8 and 12, it teaches methods for treating, inhibiting, and/or preventing a human immunodeficiency virus (HIV) infection in a subject comprising administering a polyamine transport system inhibitor (optionally with an ornithine decarboxylase inhibitor).  The method may further comprise the administration of an antiviral agent, particularly an anti-HIV compound/agent.  (p.15, l.22-31.) Regarding claims 4-6 and 13-16, it teaches compositions of the invention can be administered by any suitable route, for example, by injection, oral, pulmonary, topical, nasal, or other modes of administration (p.17, l.22-25).  The pharmaceutical composition can be prepared in liquid form or in dried powder form (p.18, l.8-10).  Compositions for oral administration include oral liquid preparations (e.g., suspensions, elixirs, and solutions) and oral solid preparations (e.g., powders, capsules, and tablets) (p.19, l.4-21).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/107027 A1 (Published June 14, 2018) in view of MOUNCE ET AL. (Journal of Virology, November 2016, vol. 90, no. 21, pages 9683-9692) and MOUNCE ET AL. (Microbiology and Molecular Biology Reviews, December 2017, vol. 81, no. 4, e00029-17, pages 1-12).
WO ‘027 teaches polyamine transport system inhibitors having the structure:

    PNG
    media_image4.png
    87
    345
    media_image4.png
    Greyscale

wherein each R1 is independently H or methyl, wherein Ar is an aryl group, and wherein R2 is H or 
    PNG
    media_image5.png
    40
    235
    media_image5.png
    Greyscale
.  In a particular embodiment, each R1 is methyl.  In a particular embodiment, R2 is H.  (p.10, l.20-27.)  In a particular embodiment, the polyamine transport system inhibitor has the structure:

    PNG
    media_image6.png
    147
    346
    media_image6.png
    Greyscale

wherein each of R1 is independently H or methyl.2 (p.11, l.27 to p.12, l.2.)  Regarding claims 7-8 and 12, it teaches methods for treating, inhibiting, and/or preventing a human immunodeficiency virus (HIV) infection in a subject comprising administering a polyamine transport system inhibitor (optionally with an ornithine decarboxylase inhibitor).  The method may further comprise the administration of an antiviral agent, particularly an anti-HIV compound/agent.  (p.15, l.22-31.) Regarding claims 4-6 and 13-16, it teaches compositions of the invention can be administered by any suitable route, for example, by injection, oral, pulmonary, topical, nasal, or other modes of administration (p.17, l.22-25).  The pharmaceutical composition can be prepared in liquid form or in dried powder form (p.18, l.8-10).  Compositions for oral administration include oral liquid preparations (e.g., suspensions, elixirs, and solutions) and oral solid preparations (e.g., powders, capsules, and tablets) (p.19, l.4-21).  
Mounce et al. (2016) teaches inhibition of polyamine biosynthesis is a broad-spectrum strategy against RNA viruses (Title).  They teach that replication of several viruses has been described to rely on host polyamines, that two molecules that alter polyamine levels (DFMO and DENSpm) have antiviral effects, and that reducing polyamine levels has a negative effect on diverse RNA viruses (Abstract; FIG. 1; p.9686, right column to p.9687, left column; FIG. 2).  They teach that DFMO showed efficacy in the mouse model of CVB3 and CHIKV infection and that exploration of other polyamine-targeting therapies and combination with other known antivirals may provide improved efficacy in vivo (p.9691, paragraph bridging left and right columns).  
Mounce et al. (2017) teach polyamines have been suggested to have a role in the replication of viruses across all known viral replication strategies and most viral families and that targeting the polyamine biosynthetic pathway may hold promise for the development of broad-spectrum antivirals (p.2, first full paragraph).  They teach that viruses rely on polyamines for numerous stages in the viral life cycle, including genome packaging, DNA-dependent RNA polymerization, genome replication, and viral protein translation (paragraph bridging p.3-4).  They summarize the roles of polyamines in numerous types of viral infection, including, inter alia, herpes simplex virus 1, Vaccinia virus, HCMV (human cytomegalovirus), Zika virus, MERS coronavirus, enterovirus A71, Rabies virus, Ebola virus, and HIV (Table 1).  They teach that given the breadth of pharmaceuticals targeting the polyamine pathway (Table 2) and their current use, the ability to target viruses with these drugs is a practical strategy (p.9, first paragraph).  They teach that “further optimization or a combination therapy” may be necessary to effectively quell viral replication (Id.). They teach that with numerous drugs already developed to target the polyamine pathway that are currently being used in the treatment of other diseases, the possibility to disturb viral infection via the polyamine pathway presents several opportunities that should be explored clinically (paragraph bridging p.9-10).
It would have been obvious to a person of ordinary skill in the art to administer the polyamine transport inhibitors taught in WO ‘027 to treat an infection by a virus in a subject alone or in combination with other known antiviral agents.  WO ‘027 expressly teaches treating infections caused by HIV but does not teach treatment of other viruses.  However, inhibition of polyamine biosynthesis was known as a broad-spectrum strategy against RNA viruses (Mounce 2016).  Given the known efficacy of DMFO and other inhibitors of polyamine synthesis against numerous viruses (Mounce 2016 and Mounce 2017), a person of ordinary skill in the art would have had a reasonable expectation that the polyamine transport inhibitors taught in WO ‘027 for the treatment of HIV would be effective against other types of virus.  As the prior art expressly teaches combination therapy for the treatment of viral infections, it would have been obvious to administer the polyamine transport inhibitors taught in WO ‘027 in combination with other antiviral agents known to be effective in treating whichever type of viral infection is being treated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,212,131. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘131 patent claims the compounds 3e and 3f (Claim 1), which are the same compounds Applicants identify as compound 14 where R is the 4,4 or 4,3 polyamine sequence.  Thus, claim 1 of the ‘131 patent anticipates instant claim 20.  The ‘131 patent claims also recite a pharmaceutical composition comprising such compounds with a pharmaceutically acceptable carrier alone (Claim 2) or in combination with DFMO (Claim 3). Thus, claims 2-3 of the ‘131 patent anticipate instant claims 1-2.
Regarding claims 4-6 and 19, it would have been obvious to formulate the pharmaceutical compositions claimed in the ‘131 patent for oral or parenteral administration in commonly used oral and parenteral dosage forms.  The ‘131 patent defines “pharmaceutical composition” as used in the ‘131 patent claims to include compositions suitable for oral, rectal, ophthalmic, pulmonary, nasal, dermal, topical, parenteral, or inhalation administration (col. 8, lines 55-63). 

Claims 1-2, 4-6, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,730,902. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘902 patent claims methods that comprise administration of pharmaceutical compositions comprising, inter alia, the compounds 3e and 3f (Claim 1), which are the same compounds Applicants identify as compound 14 where R is the 4,4 or 4,3 polyamine sequence.  Thus, claim 1 of the ‘902 patent anticipates instant claims 1 and 20.  The ‘902 patent claims also recite administering to the subject DMFO (Claims 2-3 and 6-7).  It would have been obvious to a person of ordinary skill in the art that co-administration of DFMO could be readily and predictably done with a pharmaceutical composition comprising both the compound and DFMO as encompassed by instant claim 2.
Regarding claims 4-6 and 19, it would have been obvious to formulate the pharmaceutical compositions claimed in the ‘902 patent for oral or parenteral administration in commonly used oral and parenteral dosage forms.  The ‘902 patent defines “pharmaceutical composition” as used in the ‘902 patent claims to include compositions suitable for oral, rectal, ophthalmic, pulmonary, nasal, dermal, topical, parenteral, or inhalation administration (col. 8, line 63 to col. 9, line 15). 

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Compounds of Formula (III) wherein each of R1 is methyl anticipate the claimed compound 14.
        2 Compounds of Formula (III) wherein each of R1 is methyl anticipate the claimed compound 14.